

Exhibit 10.1




AMENDMENT NO. 7 TO RECEIVABLES FINANCING AGREEMENT
 
This AMENDMENT NO. 7 TO RECEIVABLES FINANCING AGREEMENT (this “Amendment No.
7”), dated as of July 14, 2017, is by and among VOLT FUNDING CORP. (“Volt
Funding”), as borrower (the “Borrower”), the Persons from time to time party
hereto as Lenders and LC Participants, PNC BANK, NATIONAL ASSOCIATION (“PNC”),
as LC Bank, as an LC Participant, as a Lender and as Administrative Agent, and
VOLT INFORMATION SCIENCES, INC. (“Volt”), as initial servicer (in such capacity,
the “Servicer”).
 
BACKGROUND
 
WHEREAS, the parties hereto entered into the Receivables Financing Agreement as
of July 30, 2015 (as amended, restated, supplemented or otherwise modified
through the date hereof, the “Receivables Financing Agreement”); and
 
WHEREAS, the parties hereto wish to amend the Receivables Financing Agreement
pursuant to the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
SECTION 1.          Definitions.  Capitalized terms used but not defined in this
Amendment No. 7 shall have the meanings assigned to them in the Receivables
Financing Agreement.
 
SECTION 2.          Amendments to Receivables Financing Agreement.  Effective as
of the date hereof and subject to the satisfaction of the conditions precedent
set forth in Section 3 hereof, the Receivables Financing Agreement is hereby
amended as follows:
 
(a)          Section 10.01(f) of the Receivables Financing Agreement is hereby
deleted in its entirety and replaced with the following:
 
(f)          (i) the average for three consecutive Accounting Periods of: 
(A) the Default Ratio shall exceed 3.0%; (B) the Delinquency Ratio shall exceed
(1) with respect to the Information Packages due on Settlement Dates occurring
in July 2017, August 2017 and September 2017, 2.5% and (2) with respect to the
Information Packages due on Settlement Dates occurring in and after October
2017, 2.0%; or (C) the Dilution Ratio shall exceed 1.5% or (ii) the Rate of
Collections shall be less than 40.0%;
 
SECTION 3.          Conditions Precedent.  The effectiveness of this Amendment
No. 7 is subject to the satisfaction of all of the following conditions
precedent:
 
(a)          The Administrative Agent shall have received a fully executed
counterpart of this Amendment No. 7 and the Fourth Amended and Restated
Amendment Fee Letter, dated as of the date hereof, by and among PNC as the
Administrative Agent, a Lender, the LC Bank, and an LC Participant, PNC Capital
Markets LLC and the Borrower (collectively, the “Amendment No. 7 Documents”).
 

--------------------------------------------------------------------------------

 
(b)          The Administrative Agent shall have received such documents and
certificates as the Administrative Agent shall have reasonably requested on or
prior to the date hereof.
 
(c)          The Administrative Agent shall have received all fees and other
amounts due and payable to it under the Receivables Financing Agreement and in
connection with the Amendment No. 7 Documents on or prior to the date hereof,
including, to the extent invoiced, payment or reimbursement of all fees and
expenses (including reasonable and documented out-of-pocket fees, charges and
disbursements of counsel) required to be paid or reimbursed on or prior to the
date hereof.  To the extent such fees and other amounts have not yet been
invoiced, the Borrower agrees to remit payment to the applicable party promptly
upon receipt of such invoice.
 
(d)          No Event of Default or Unmatured Event of Default, as set forth in
Section 10.01 of the Receivables Financing Agreement, shall have occurred and be
continuing.
 
SECTION 4.          Amendment.  The Borrower, PNC as the LC Bank, an LC
Participant, a Lender, and the Administrative Agent, and the Servicer, hereby
agree that the provisions and effectiveness of this Amendment No. 7 shall apply
to the Receivables Financing Agreement as of the date hereof.  Except as amended
by this Amendment No. 7 and any prior amendments, the Receivables Financing
Agreement remains unchanged and in full force and effect.  This Amendment No. 7
is a Transaction Document.
 
SECTION 5.          Counterparts.  This Amendment No. 7 may be executed in any
number of counterparts, each of which when so executed shall be deemed an
original and all of which when taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart.
 
SECTION 6.          Captions.  The headings of the Sections of this Amendment
No. 7 are provided solely for convenience of reference and shall not modify,
define, expand or limit any of the terms or provisions of this Amendment No. 7.
 
SECTION 7.          Successors and permitted assigns.  The terms of this
Amendment No. 7 shall be binding upon, and shall inure to the benefit of the
Borrower, PNC as the LC Bank, an LC Participant, a Lender, and the
Administrative Agent, and the Servicer, and their respective successors and
permitted assigns.
 
SECTION 8.          Severability.  Any provision of this Amendment No. 7 which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
SECTION 9.          Governing Law and Jurisdiction.  The provisions of the
Receivables Financing Agreement with respect to governing law, jurisdiction, and
agent for service of process are incorporated in this Amendment No. 7 by
reference as if such provisions were set forth herein.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
2

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 7 by
their duly authorized officers as of the date first above written.
 

 
VOLT FUNDING CORP.,
as the Borrower
                   
By:
/s/ Kevin Hannon
   
Name:
Kevin Hannon
   
Title:
VP & Treasurer
                   
VOLT INFORMATION SCIENCES, INC.,
as the Servicer
                   
By:
/s/ Kevin Hannon
   
Name:
Kevin Hannon
   
Title:
VP & Treasurer
                 

 
 
Amendment 7 to RFA (PNC/Volt)
 
S-1

--------------------------------------------------------------------------------

                   

 
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent
                   
By:
/s/ Eric Bruno
   
Name:
Eric Bruno
   
Title:
Senior Vice President
                   
PNC BANK, NATIONAL ASSOCIATION,
as LC Bank and as an LC Participant
                   
By:
/s/ Eric Bruno
   
Name:
Eric Bruno
   
Title:
Senior Vice President
                   
PNC BANK, NATIONAL ASSOCIATION,
as a Lender
                   
By:
/s/ Eric Bruno
   
Name:
Eric Bruno
   
Title:
Senior Vice President
 

 
 
Amendment 7 to RFA (PNC/Volt)
 
 
S-2

--------------------------------------------------------------------------------